Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2015/0338888 hereinafter referenced as Kim in view of Kim, US PGPUB 2015/0097755 hereinafter referenced as Kim2.

As to claim 1, Kim discloses an electronic device, comprising: a housing including a first face and a second face (electronic device 100 with first and second surface 110 and 120, fig. 1A);
(surface 110, fig. 1A);
a second display disposed on at least a portion of the second face of the housing (surface 120, fig. 1A);
a memory (e.g. memory 7820, fig. 78); and
a processor operatively connected to the first display, the second display, and the memory (e.g. processor 7840, fig. 78),  
wherein the memory includes instructions that, when executed, cause the processor to: display an execution screen of an application on the second display and generate at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state ([0129] In an exemplary embodiment, while an execution screen 110 of a first application is displayed on the device 100, if the device 100 detects the folding motion or the unfolding motion, the device 100 may co-display the execution screen 110 of the first application and an execution screen 120 of a second application); 
while the execution screen of the application is displayed on the second display, detect unfolding of the first display from the folded state to an unfolded state ([0144] In one or more exemplary embodiments, the state detector 220 of the device 100a may detect, by using the sensor 7880, a motion by which a state of the device 100a is changed to the open state or the folded state); 
in response to detecting unfolding of the first display, display an icon on the first display ([0138] for example, according to the folded state or the open state, a position or a size of a menu on each screen may become different or a position or a size of an icon may become different); 
in response to detecting an input on the icon while the first display is disposed in the unfolded state, display at least one graphic object corresponding to the at least one generated content on at least a portion of the first display ([0290] when the user selects the second application from the second application selection menu 3650, and changes the device 100c to an open state (S3630), the controller 230 displays the screen of the first application and a screen of the second application on the display 210 (S3630)); and 
in response to detecting selection of one of the at least one graphic object, display the execution screen of the application including the generated content corresponding to the selected graphic object on the display (as shown in fig. 36, clicking on map icon in step S3620, the system displays the desired map in open state in step S3630).  
Kim does not specifically disclose displaying an execution screen of an application on the second display and generate at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state.
However, in the same endeavor, Kim2 discloses displaying an execution screen of an application on the second display and generate at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state (e.g. display configuration of fig. 3(b)).


As to claim 13, Kim discloses a method in an electronic device having a foldable first display and a second display (electronic device 100 with first and second surface 110 and 120, fig. 1A), 
the method comprising: displaying an execution screen of an application on the second display and generating at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state ([0129] In an exemplary embodiment, while an execution screen 110 of a first application is displayed on the device 100, if the device 100 detects the folding motion or the unfolding motion, the device 100 may co-display the execution screen 110 of the first application and an execution screen 120 of a second application); 
while the execution screen of the application is displayed on the second display, detecting unfolding of the first display from the folded state to an unfolded state ([0144] In one or more exemplary embodiments, the state detector 220 of the device 100a may detect, by using the sensor 7880, a motion by which a state of the device 100a is changed to the open state or the folded state); 
in response to detecting unfolding of the first display, displaying an icon on the first display ([0138] for example, according to the folded state or the open state, a position or a size of a menu on each screen may become different or a position or a size of an icon may become different); 
in response to detecting an input on the icon while the first display is disposed in the unfolded state, displaying at least one graphic object corresponding to the at least one generated content on at least a portion of the first display ([0290] when the user selects the second application from the second application selection menu 3650, and changes the device 100c to an open state (S3630), the controller 230 displays the screen of the first application and a screen of the second application on the display 210 (S3630)); and 
in response to detecting selection of one of the at least one graphic object, displaying the execution screen of the application including the generated content corresponding to the selected graphic object on the display (as shown in fig. 36, clicking on map icon in step S3620, the system displays the desired map in open state in step S3630).  
Kim does not specifically disclose displaying an execution screen of an application on the second display and generate at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state.
However, in the same endeavor, Kim2 discloses displaying an execution screen of an application on the second display and generate at least one content based on a user input on the application displayed on the second display when the first display is disposed in a folded state (e.g. display configuration of fig. 3(b)).


As to claim 2, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose the user input is received before the first display is switched from the folded state to the unfolded state, wherein the at least one generated content is stored in the memory (Kim, [0321] Referring to FIG. 44, when a folding motion or an unfolding motion is detected, the device 100a determines a second application based on a pre-stored list of related applications).  

As to claim 3, the combination of Kim and Kim2 discloses the electronic device of claim 2. The combination further disclose the at least one generated content is stored in a predesignated region of the memory (Kim, [0322] for example, the list of related applications may be stored in a storage of the device 100c).  

As to claim 4, the combination of Kim and Kim2 discloses the electronic device of claim 2. The combination further disclose the instructions are further executable to cause the processor to: generate a first content based on a user input on a first application displayed on the first display; and generate a second content based on a user input on a second application displayed on the first display (Kim, [0269] also, the user interface 3310 may receive a user input of selecting a second application, a user input of selecting, when a folding motion or an unfolding motion is detected, whether to co-display the screen of the first application and a screen of the second application, or a user input of selecting a display method related to the screen of the second application when the folding motion or the unfolding motion is detected).  

As to claim 5, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose the user input includes a touch gesture or a hovering gesture, and wherein the content is generated along with a location of the touch gesture or the hovering gesture (Kim, [0445] when a user's gesture is performed in a region of the display 7810, the controller 7870 may perform a control operation that corresponds to the user's gesture).  

As to claim 7, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose the execution screen of the application is displayed entire region of the first display while the first display is disposed in the unfolded state and the content is displayed in the execution screen of the application (Kim, [0216] As illustrated in FIG. 22, one application screen may be displayed on the display 210 that is exposed in the open state (S2202)).  	

As to claim 8, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose the instructions are further executable to (Kim2, e.g., fig. 9(b)).  

As to claim 9, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose the instructions are further executable to cause the processor to: when a plurality of objects are displayed, and multiple graphic objects are simultaneously or sequentially selected from among the plurality of graphic objects, display multiple contents corresponding to the selected multiple graphic objects on the first display in a multi-window mode (Kim, [0280] when the user already selected the second application that the user wants to view together with the screen of the first application, when a folding motion or an unfolding motion is performed, the screen of the second application is automatically displayed along with the screen of the first application. Thus, the user may conveniently use a multi-window interface).  

10. (Cancelled)  

As to claim 11, the combination of Kim and Kim2 discloses the electronic device of claim 1. The combination further disclose when the first display is disposed in the folded state, a first region and a second region of the first display are divided with reference to a line about which the first display is foldable are arranged to face one another, and wherein the second display is disposed on a face of the housing that is (Kim2, figs, 3 and 4).  

As to claim 14, the combination of Kim and Kim2 discloses the method of claim 13. The combination further disclose the user input includes a touch gesture of a hovering gesture, and the content is generated along with a location of the touch gesture or the hovering gesture (Kim, [0445] when a user's gesture is performed in a region of the display 7810, the controller 7870 may perform a control operation that corresponds to the user's gesture).  

As to claim 15, the combination of Kim and Kim2 discloses the method of claim 13. The combination further disclose generating the at least one content includes: generating a first content based on a user input on a first application displayed on the first display; and generating a second content based on a user input on a second application displayed on the first display (Kim, [0269] also, the user interface 3310 may receive a user input of selecting a second application, a user input of selecting, when a folding motion or an unfolding motion is detected, whether to co-display the screen of the first application and a screen of the second application, or a user input of selecting a display method related to the screen of the second application when the folding motion or the unfolding motion is detected).  

As to claim 16, the combination of Kim and Kim2 discloses the method of claim 13. The combination further disclose the execution screen of the application is displayed entire region of the first display while the first display is disposed in the unfolded state and the content is displayed in the execution screen of the application (Kim, [0216] As illustrated in FIG. 22, one application screen may be displayed on the display 210 that is exposed in the open state (S2202)).  

As to claim 17, the combination of Kim and Kim2 discloses the method of claim 13. The combination further disclose enable the first display and display the icon on the first display in response to detect unfolding of the first display (Kim2, e.g., fig. 9(b)).  

As to claim 19, the combination of Kim and Kim2 discloses the method of claim 13. The combination further disclose the generating of the at least one content includes: when a plurality of graphic objects are displayed, and multiple graphic objects are simultaneously or sequentially selected from among the plurality of graphic objects, multiple contents corresponding to the selected multiple graphic objects are displayed on the first display in a multi-window mode.  


Claims 6, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim2 and further in view of Kim et al., US PGPUB 2020/0076940 hereinafter referenced as Kim3.


As to claim 6, Kim and Kim2 does not specifically discloses the electronic device of claim 5, wherein the housing includes a recess into which the stylus pen is removably insertable, and wherein the instructions include instructions that are further executable to cause the processor to: identify whether the stylus pen is removed from the recess in response to the unfolding of the first display, wherein the at least one graphic object is displayed on the at least the portion of the first display when the stylus pen is removed.
However, in the same endeavor, Kim3 discloses the housing includes a recess into which the stylus pen is removably insertable, and wherein the instructions include instructions that are further executable to cause the processor to: identify whether the stylus pen is removed from the recess in response to the unfolding of the first display, wherein the at least one graphic object is displayed on the at least the portion of the first display when the stylus pen is removed ([0303] the control unit determines whether the pen is detached, mounted, or rotated based on the sensing result of the sensing unit, and may perform a control operation according to the determination result).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Kim3’s pen insertion configuration in order to improve the convenience of the user.

As to claim 12, Kim and Kim2 does not specifically discloses the electronic device of claim 1, wherein the application is a memo application, and the content includes a hand written memo.
However, in the same endeavor, Kim3 discloses the application is a memo application, and the content includes a hand written memo (the note 715 on notepad 713, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Kim3’s memo generation method in order to improve the device usage.

As to claim 16, Kim and Kim2 does not specifically discloses the method of claim 13, further comprising: in response to detect the unfolding of the first display, identifying whether a stylus pen is removed from a recess in a housing of the electronic device, wherein the at least one graphic object includes is displayed on at least a portion of the first display when the stylus pen is removed from the recess.
However, in the same endeavor, Kim3 discloses in response to detect the unfolding of the first display, identifying whether a stylus pen is removed from a recess in a housing of the electronic device, wherein the at least one graphic object includes is displayed on at least a portion of the first display when the stylus pen is removed from the recess ([0303] the control unit determines whether the pen is detached, mounted, or rotated based on the sensing result of the sensing unit, and may perform a control operation according to the determination result).


As to claim 16, Kim and Kim2 does not specifically discloses the method of claim 13, wherein the application is a memo application, and the content includes a handwritten memo.
However, in the same endeavor, Kim3 discloses the application is a memo application, and the content includes a handwritten memo (the note 715 on notepad 713, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Kim3’s memo generation method in order to improve the device usage.

20. (Cancelled)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
5/28/2021